



CONSULTING AGREEMENT




This Consulting Agreement (the “Agreement”) is entered into as of the 11th day
of October, 2007, by and between Longwei Petroleum Investment Holding Limited
(Longwei), No. 30, Guanghua Avenue, Wan Bolin District, Taiyuan City, China, a
BVI corporation, and John Ballard, 6754 W. Hinsdale Place, Littleton, Colorado
(“Consultant”) with reference to the following:




RECITALS




Consultant agrees to be engaged and retained by Longwei to take Longwei public
and trading. The consultant will pay all fees necessary to accomplish this task,
including Securities and Exchange filing fees, and all other legal fees and
expenses necessary to take the company to the OTC Bulletin Board. Longwei agrees
to retain John Ballard for the sum of $80,000 (USD) to pay for these expenses.
In addition, Mr. Ballard will assist with the preparation of all documents
necessary.




It shall be expressly understood that Consultant shall have no power to bind
Longwei or any other parties in respect of which Consultant is providing direct
or indirect services under this Agreement to any contract or obligation or to
transact any business in any such party’s name or on behalf of any such party in
any manner.  It is further understood that Consultant’s role shall be advisory
only and Longwei shall have discretion to accept or reject the advice or
recommendations of Consultant hereunder.




1,

Term.

The term of this Agreement shall commence on the date hereof and continue for a
term of one year.      




2.

Independent Contractor.

In his performance hereunder, Consultant and his agents shall be an independent
contractor.  Consultant shall complete the services required hereunder according
to his own means and methods of work, shall be in the exclusive charge and
control of Consultant and not subject to the control or supervision of Longwei,
except as to the results of the work.




This Agreement shall be governed by the laws of the State of Colorado.







IN WITNESS WHEREOF, the parties hereto have entered into this Agreement on the
date first written above.







Longwei Petroleum Investment Holding Limited

CONSULTANT

A BVI corporation







By:  /s/ Cai Yongjun, President

        

By: /s/ Mr. John Ballard     

           



